Name: Commission Regulation ( EEC ) No 164/92 of 24 January 1992 derogating from Regulation ( EEC ) No 3929/87 as regards the final date for submission of the grape harvest declaration, in the province of Agrigento ( Italy ) for the 1991/92 wine year
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  plant product;  natural environment;  Europe
 Date Published: nan

 No L 18/20 Official Journal of the European Communities 25. 1 . 92 COMMISSION REGULATION (EEC) No 164/92 of 24 January 1992 derogating from Regulation (EEC) No 3929/87 as regards the final date for submission of the grape harvest declaration, in the province of Agrigento (Italy) for the 1991/92 wine year Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 3 (4) thereof, Whereas Article 5 ( 1 ) of Commission Regulation (EEC) No 3929/87 of 17 December 1987 on harvest, production and stock declarations relating to wine-sector products (3), as last amended by Regulation (EEC) No 2776/90 (4), lays down 1 5 December as the final date for submission to the competent authorities of the harvest and production declarations for wine making grapes ; whereas as a result of exceptional atmospheric conditions in a particular production area in Sicily in Italy, provision should be made to derogate from the aforementioned date in order to make it possible for vine growers to proceed with the table grape harvest held up by bad weather ; HAS ADOPTED THIS REGULATION : Article 1 For the 1991 /92 wine year and by way of derogation from Article 5 ( 1 ) of Regulation (EEC) No 3929/87, producers of wine made from table grapes in the province of Agri ­ gento (Italy), which will have been fermented by 25 January 1992 at the latest, may submit the declarations referred to in Articles 1 and 2 of the aforementioned Regulation by 31 January 1992 at the latest. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 16 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p . 1 . 0 OJ No L 163, 26. 6 . 1991 , p. 6. (4) OJ No L 267, 29 . 9 . 1990, p. 30. (3) OJ No L 369, 29. 12. 1987, p. 59.